DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Double Patenting
A rejection based on double patenting of the “same invention” type finds its support in the language of 35 U.S.C. 101 which states that “whoever invents or discovers any new and useful process... may obtain a patent therefor...” (Emphasis added). Thus, the term “same invention,” in this context, means an invention drawn to identical subject matter. See Miller v. Eagle Mfg. Co., 151 U.S. 186 (1894); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Ockert, 245 F.2d 467, 114 USPQ 330 (CCPA 1957).
A statutory type (35 U.S.C. 101) double patenting rejection can be overcome by canceling or amending the claims that are directed to the same invention so they are no longer coextensive in scope. The filing of a terminal disclaimer cannot overcome a double patenting rejection based upon 35 U.S.C. 101.

Claims 1-20 (Instant Application 17/130838) are rejected under 35 U.S.C. 101 as claiming the same invention as that of claims 1-20  of prior U.S. Patent No. 10904,875. This is a statutory double patenting rejection.

Instant Application 17/130,838
U.S. Patent No. 10,904,875
1. A method performed by a base station, the method comprising: transmitting, to a user equipment (UE), a radio resource control (RRC) message including first control information indicating a first index, wherein the first index corresponds to a first offset 





2. The method according to claim 1, wherein the first offset value is one of a plurality of candidate values.

3. The method according to claim 1, wherein the first index corresponds to the first offset value according to a table that indicates a relationship between the first index and the first offset value.

3. The method according to claim 1, wherein the first index corresponds to the first offset value according to a table that indicates a relationship between the first index and the first offset value.

4. The method according to claim 1, wherein the number of resource blocks is determined independent of the first control information.

4. The method according to claim 1, wherein the number of resource blocks is determined independent of the first control information.

5. The method according to claim 1, wherein the PUCCH is received using frequency hopping, and the first position is either a resource block of the PUCCH in a first hop of 





6. The method according to claim 1, wherein the first position is determined by adding to the starting position of the uplink bandwidth part, the first offset value and the number of resource blocks.

7. The method according to claim 1, wherein the first offset value is in first units of resource in frequency domain, the resource in the first units being defined within the uplink bandwidth part in frequency domain and numbered from 0 to (a first value −1), and wherein the first value is a size of the uplink bandwidth part.

7. The method according to claim 1, wherein the first offset value is in first units of resource in frequency domain, the resource in the first units being defined within the uplink bandwidth part in frequency domain and numbered from 0 to (a first value −1), wherein the first value is a size of the uplink bandwidth part.

8. The method according to claim 1, wherein the starting position of the uplink bandwidth part corresponds to a second offset from a starting position of a carrier bandwidth.

8. The method according to claim 1, wherein the starting position of the uplink bandwidth part corresponds to a second offset from a starting position of a carrier bandwidth.

9. The method according to claim 1, wherein the uplink bandwidth part is located within a carrier bandwidth.

9. The method according to claim 1, wherein the uplink bandwidth part is located within a carrier bandwidth.



10. A method performed by a user equipment (UE), the method comprising: receiving a radio resource control (RRC) message including first control information indicating a first index; receiving a Physical Downlink Control Channel (PDCCH), which corresponds to one or more control channel element(s) (CCE(s)); determining a first offset value based on the first index; determining a 





11. The method according to claim 10, wherein the first offset value is one of a plurality of candidate values.

12. The method according to claim 10, wherein the first index corresponds to the first offset value according to a table that indicates a relationship between the first index and the first offset value.

12. The method according to claim 10, wherein the first index corresponds to the first offset value according to a table that indicates a relationship between the first index and the first offset value.

13. The method according to claim 10, wherein the number of resource blocks is determined independent of the first control information.

13. The method according to claim 10, wherein the number of resource blocks is determined independent of the first control information.

14. The method according to claim 10, wherein the PUCCH transmission is performed using frequency hopping, and the first position is either a resource block of the 





15. The method according to claim 10, wherein the first position is determined by adding to the starting position of the uplink bandwidth part, the first offset value and the number of resource blocks.

16. The method according to claim 10, wherein the first offset value is in first units of resource in frequency domain, the resource in the first units being defined within the uplink bandwidth part in frequency domain and numbered from 0 to (a first value −1), and wherein the first value is a size of the uplink bandwidth part.

16. The method according to claim 10, wherein the first offset value is in first units of resource in frequency domain, the resource in the first units being defined within the uplink bandwidth part in frequency domain and numbered from 0 to (a first value −1), wherein the first value is a size of the uplink bandwidth part.

17. The method according to claim 10, wherein the starting position of the uplink bandwidth part corresponds to a second offset from a starting position of a carrier bandwidth.

17. The method according to claim 10, wherein the starting position of the uplink bandwidth part corresponds to a second offset from a starting position of a carrier bandwidth.

18. The method according to claim 10, wherein the uplink bandwidth part is located within a carrier bandwidth.

18. The method according to claim 10, wherein the uplink bandwidth part is located within a carrier bandwidth.

19. A base station comprising: a transmitter configured to: transmit to a user equipment (UE), a radio resource control (RRC) message including first control information indicating a first index, wherein the first index corresponds to a first offset value; and transmit, to the UE, a Physical Downlink Control Channel (PDCCH), which corresponds to one or more control channel element(s) (CCE(s)), wherein a Downlink 





20. The base station according to claim 19, wherein the number of resource blocks is determined independent of the first control information.







Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1, 4-10, 13-18 (Instant Application 17/130,838) are rejected on the ground of nonstatutory double patenting as being unpatentable over claims  9-16, 17-23 of U.S. Patent No. 10, 834,719 B2 . Although the claims at issue are not identical, they are not patentably distinct from each other because the patented claims disclose obvious versions of the instant claims as shown in the table below.



Instant Application 17,130,838
U.S. Patent No. 10, 834,719
1. A method performed by a base station, the method comprising: transmitting, to a user equipment (UE), a radio resource control (RRC) message including first control information indicating a first index, wherein the first index corresponds to a first offset value; transmitting, to the UE, a Physical Downlink Control Channel (PDCCH), which corresponds to one or more control channel element(s) (CCE(s)), wherein a Downlink Control Information (DCI) format is carried in the PDCCH; and receiving, from the UE, a Physical Uplink Control Channel (PUCCH) including Hybrid Automatic Repeat Request (HARQ)-Acknowledgement (ACK) information corresponding to the DCI format, at a first position of a resource block, wherein the first position is located within an uplink bandwidth part in frequency domain, wherein the first position corresponds to the first offset value and a number of resource blocks, which is based on a second index of a first CCE of the one or more CCE(s), wherein the first offset value indicates a first distance between a starting position of the uplink bandwidth part and a second position, and wherein the number of resource blocks indicates a second distance between the second position and the first position.

17. A method performed by a base station, the method comprising: sending, to a user equipment (UE): first control information indicating a first index through radio resource control (RRC) signaling; and a Physical Downlink Control Channel (PDCCH) in a resource which corresponds to one or more control channel element(s) (CCE(s)), wherein a first offset value corresponding to a first distance between a starting position of an uplink bandwidth part and a second position within the uplink bandwidth part in frequency domain is determined based on the first index, the first offset value being one of a plurality of candidate values, wherein a number of resource blocks is determined based on a second index of a first CCE of the one or more CCE(s), and wherein a first position of a resource block of a Physical Uplink Control Channel (PUCCH) transmission is determined based on the first offset value and the number of resource blocks, wherein the number of resource blocks indicates a second distance between the second position and the first position; and receiving the PUCCH transmission, including Hybrid Automatic Repeat Request (HARD)-Acknowledgement (ACK) information, performed in response to the UE receiving the PDCCH.



18. The method according to claim 17, wherein the number of resource blocks is determined independent of the first control information.


5. The method according to claim 1, wherein the PUCCH is received using frequency hopping, and the first position is either a resource block of the PUCCH in a first hop of the frequency hopping or a resource block of the PUCCH in a second hop of the frequency hopping.


19. The method according to claim 17, wherein the PUCCH transmission is received using frequency hopping, and the first position is either a resource block of the PUCCH transmission in a first hop of the frequency hopping or a resource block of the PUCCH transmission in a second hop of the frequency hopping.

6. The method according to claim 1, wherein the first position is determined by adding to the starting position of the uplink bandwidth part, the first offset value and the number of resource blocks.

20. The method according to claim 17, wherein the first position is determined by adding to the starting position of the uplink bandwidth part, the first offset value and the number of resource blocks.

7. The method according to claim 1, wherein the first offset value is in first units of resource in frequency domain, the resource in the first units being defined within the uplink bandwidth part in frequency domain and numbered from 0 to (a first value −1), and wherein the first value is a size of the uplink bandwidth part.

21. The method according to claim 17, wherein the first offset value is in first units of a resource in frequency domain, the resource in the first units being defined within the uplink bandwidth part in frequency domain and numbered from 0 to (a first value −1), wherein the first value is a size of the uplink bandwidth part.

8. The method according to claim 1, wherein the starting position of the uplink bandwidth part corresponds to a second offset from a starting position of a carrier bandwidth.

22. The method according to claim 17, wherein where the starting position of the uplink bandwidth part corresponds to a second offset from a starting position of a carrier bandwidth.



23. The method according to claim 17, wherein the uplink bandwidth part is located within a carrier bandwidth.

10. A method performed by a user equipment (UE), the method comprising: receiving a radio resource control (RRC) message including first control information indicating a first index; receiving a Physical Downlink Control Channel (PDCCH), which corresponds to one or more control channel element(s) (CCE(s)); determining a first offset value based on the first index; determining a number of resource blocks, based on a second index of a first CCE of the one or more CCE(s); determining a first position of a resource block of a Physical Uplink Control Channel (PUCCH) transmission based on the first offset value and the number of resource blocks; and performing the PUCCH transmission, wherein the PUCCH transmission includes Hybrid Automatic Repeat Request (HARQ)-Acknowledgement (ACK) information corresponding to the DCI format, wherein the first position is located within an uplink bandwidth part in frequency domain, wherein the first offset value indicates a first distance between a starting position of the uplink bandwidth part and a second position, and wherein the number of resource blocks indicates a second distance between the second position and the first position.

9. A method performed by a user equipment (UE), the method comprising: receiving, from a base station, first control information indicating a first index through radio resource control (RRC) signaling; receiving a Physical Downlink Control Channel (PDCCH) in a resource which corresponds to one or more control channel element(s) (CCE(s)); determining, based on the first index, a first offset value corresponding to a first distance between a starting position of an uplink bandwidth part and a second position within the uplink bandwidth part in frequency domain, the first offset value being one of a plurality of candidate values; determining a number of resource blocks based on a second index of a first CCE of the one of more CCE(s); determining a first position of a resource block of a Physical Uplink Control Channel (PUCCH) transmission based on the first offset value and the number of resource blocks, wherein the number of resource blocks indicates a second distance between the second position and the first position; and performing the PUCCH transmission, including Hybrid Automatic Repeat Request (HARD)-Acknowledgement (ACK) information, in response to the receiving of the PDCCH.

13. The method according to claim 10, wherein the number of resource blocks is determined independent of the first control information.

10. The method according to claim 9, wherein the number of resource blocks is determined independent of the first control information.

14. The method according to claim 10, wherein the PUCCH transmission is performed using frequency hopping, and the first position is either a resource block of the 




16. The method according to claim 10, wherein the first offset value is in first units of resource in frequency domain, the resource in the first units being defined within the uplink bandwidth part in frequency domain and numbered from 0 to (a first value −1), and wherein the first value is a size of the uplink bandwidth part.

13. The method according to claim 9, wherein the first position is determined by adding to the starting position of the uplink bandwidth part, the first offset value and the number of resource blocks.
14. The method according to claim 9, wherein the first offset value is in first units of a resource in frequency domain, the resource in the first units being defined within the uplink bandwidth part in frequency domain and numbered from 0 to (a first value −1), wherein the first value is a size of the uplink bandwidth part.

17. The method according to claim 10, wherein the starting position of the uplink bandwidth part corresponds to a second offset from a starting position of a carrier bandwidth.

15. The method according to claim 9, wherein where the starting position of the uplink bandwidth part corresponds to a second offset from a starting position of a carrier bandwidth.

18. The method according to claim 10, wherein the uplink bandwidth part is located within a carrier bandwidth.

16. The method according to claim 9, wherein the uplink bandwidth part is located within a carrier bandwidth.











6.	The Closest Prior Arts

	Regarding claims 1, 10, 19 (Currently Amended), YAMAMOTO et al (US 2019/0380125 A1)  discloses  a method performed by a base station/UE (fig. 5 to fig. 6, fig. 10, communication between the BS 100 and the terminal 200, section 0081-0082), transmitting (fig. 7, base station 100 which includes Reception unit 116/Transmission unit 114 coupled to RF antenna 115), to a user equipment (UE) (fig. 5 to fig. 8, fig. 8, UE/terminal 200, section 0108-0110), a radio resource control (RRC) message (see, uplink resources via DCI, higher layer-signaling (i.e., RRC) to the terminal from the base station, information relation to the PUCCH, section 0133-0145, 0146-0150) including first control information (see, the base station indicates to the terminal, PUCCH resources via DCI, information relation to position indicating starting to end in relation to PUCCH, section 0133-0150) indicating a first index (see, PUCCH resources via the DCI, section 0146-0150, 0152-0155, see, index relating to start and end for PUCCH transmission, section 0141-015 ), wherein the first index corresponds to a first offset value (noted: multiple offsets in relation to the PUCCH resources and candidate values, section 0295-0296); transmitting, to the UE, a Physical Downlink Control Channel (PDCCH) in a resource which corresponds to one or more control channel element(s) (CCE(s) (see,  the indication with respect PUCCH resources using bits of DCI signals of the PDCCH, the PUCCH resources (i.e., CCE) (Section 0064-0065, 0217, 0292),  see, terminal identifies PUCCH resources based on indicated higher-layer signals, DCI bits, section 0140-0150, noted: in the PUCCH resources, there are PRBs);  wherein a Downlink Control Information (DCI) format is carried in the PDCCH (See,  the indication with respect PUCCH resources using bits of DCI signals of the PDCCH, the PUCCH resources (i.e., CCE) (Section 0064-0065, 0217, 0292),  see, terminal identifies PUCCH resources based on indicated higher-layer signals, DCI bits, section 0140-0150, noted: in the PUCCH resources, there are PRBs), and the terminal that transmits ACK/NACK (see, terminal transmits ACK/NACK signals using PUCCH resources related to the DCI bits, higher-layer signals, section 0140-0153, noted: the PUCCH resources include PRBs, section 0056, 0060).
	
Similarly, Han et al (US 2012/0300741 A1)  from the same field of endeavor  (see, transmitting of ACK/NACK for the PDCCH via PUCCH based on allocated resources for control signal, section 0008, 0059) discloses: transmitting of a resource which a PRB for transmitting the physical uplink control channel  (see, the UE transmits using PUCCH based on DCIs received from a base station, section 0179, 0185, 0186, 0310-0311, fig. 64-UE  120 that is communicatively coupled to a base station 110, section 0053) in a first hop of frequency hopping (see, PUCCH resource block (RB) pairs location in the frequency domain that is hopped based on slots, the ACK/NACK and PRB given to the UE, section 0073, 0118, noted: the UE transmits using PRB index/resource B, section 0185-0186, 0311-0312), and a PRB for transmitting the physical uplink control channel in a second hop of frequency hopping (see, PRB index/resource B, section 0185-1086, section 0073-frequency that is hopped based on slots, (see, the UE transmits ACK/NACK using PUCCH resources, frequency that is hopped based on slots, section 0073, 0185-0186, 0311-0312).

She et al (US 2015/0271839 A1) discloses: a UE that determines the position of the ACK/NACK information for the HARQ in the PUCCH (section 0007, 0011, 0029, 039-0057).

Wang et al (US 2016/0254878 A1) discloses the assignment of second PDCCH/ePDCCH candidate via second DCI, where the second assignment is determined from the first PDCCH/ePDCCH via first DCI (section 0018-0020). Wang further teaches a UE that 

	The closest prior arts either singularly or in combination fail to reasonably anticipate or render obvious “receiving, from the UE, a Physical Uplink Control Channel (PUCCH) including Hybrid Automatic Repeat Request (HARQ)-Acknowledgement (ACK) information corresponding to the DCI format at a first position of a resource block, wherein the first position is located within an uplink bandwidth part in frequency domain, wherein the first position corresponds to the first offset value and a number of resource blocks which is based on a second index of a first CCE of the one or more CCE(s), wherein the first offset value indicates a first distance between a starting position of the uplink bandwidth part and a second position, and wherein the number of resource blocks indicates a second distance between the second position and the first position” as recited in claim 1.

	The closest prior arts either singularly or in combination fail to reasonably anticipate or render obvious “determining a number of resource blocks, based on a second index of a first CCE of the one or more CCE(s); determining a first position of a resource block of a Physical Uplink Control Channel (PUCCH) transmission based on the first offset value and the number of resource blocks; and performing the PUCCH transmission, wherein the PUCCH transmission includes Hybrid Automatic Repeat Request (HARQ)-Acknowledgement (ACK) information, corresponding to the DCI format, wherein the first position is located within an uplink bandwidth part in frequency domain, wherein the first offset value indicates a first distance between a starting position of the uplink bandwidth part and a second position, and wherein the number of resource blocks indicates a second distance between the second position and the first position” as recited in claim 10.

at a first position of a resource block, wherein the first position is located within an uplink bandwidth part in frequency domain, wherein the first position corresponds to the first offset value and a number of resource blocks which is based on a second index of a first CCE of the one or more CCE(s), wherein the first offset value indicates a first distance between a starting position of the uplink bandwidth part and a second position, and wherein the number of resource blocks indicates a second distance between the second position and the first position” as recited in claim 19.


Conclusion
7.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to CANDAL ELPENORD whose telephone number is (571)270-3123. The examiner can normally be reached 9 am -6 pm M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kwang B Yao can be reached on 571 272-3182. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/CANDAL ELPENORD/Primary Examiner, Art Unit 2473